DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 11 is objected to because of the following informalities:  “wherein: wherein [...]”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 & 11 do not clearly set forth the metes and bounds of the patent protection desired.  For example, claim 4 recites “wherein the calculated cell quantity measure of the first cell type in the sample is more accurate than a population of the first cell type in the sample determined by flowing the sample though the hematology cell counter”.  The claim appears to describe a result obtained from a calculation.  However, the claim does not further define additional steps. Similarly, claim 11 recites “wherein the determining of the population of the second cell type in the first volume comprises detecting a concentration parameter for the second cell type with the hematology cell counter, wherein the calculated cell quantity measure of the first cell type in the sample is more accurate than a population of the first cell type in the sample determined by flowing the sample through the hematology cell counter”.  The claim does not further define additional steps, and therefore it is unclear what the applicant is trying to claim.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 6, 8, 11 & 15 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Yamazaki et al. (US 5880835).
Regarding claim 1, Yamazaki et al. teach: 
1. A method for measuring a quantity of a first cell type in a blood fluid sample (C1/L16 & Claim 9), the sample including a second cell type (Claim 9), the method comprising: 
determining a population of the second cell type in a first volume of the sample by flowing the first volume (C18/L43-C19/L3+; see also Claim 7; regarding the first volume, the limitation is sufficiently broad to have properly read on any volume since a specific volume has not been claimed, see Fig. 3 for example) through a hematology cell counter (e.g., counter 36); 
acquiring images (CCD camera 15) of a first number of the first cell type and a second number of the second cell type (C19/L27-C20/L33) by injecting a second volume of the sample (regarding the second volume, the limitation is sufficiently broad to have properly read on any volume since a specific volume has not been claimed, see Fig. 3 for example) into a sheath fluid (C5/L23-38+) flowing within a flowcell (1) so as to provide a sample stream having a thickness and a width greater than the thickness (C6/L65-67), the acquired images being acquired along an image path traversing the thickness of the sample stream (see Fig. 4 & C6/L65-C7/L25); 
determining a ratio of the first number of the first cell type to the second number of the second cell type using the acquired images (see C18/L63-C19/L51, C23/L18-C24/L29 for example); and 
calculating a cell quantity measure of the first cell type in the sample using the ratio and the population of the second cell type (see C18/L63-C19/L51, C23/L18-C24/L29 for example). 

Regarding claims 2, 6, 8 & 15, Yamazaki et al. teach:
2. The method of claim 1, wherein the cell quantity measure comprises a cell concentration for the first cell type in the blood fluid sample (see C12/L4-13 for example). 
6. The method of claim 1, further comprising determining a population of the first cell type in the first volume of the sample as a result of flowing the first volume through the hematology cell counter, wherein the determined population of the first cell type in the first volume is above or below a desired accuracy range for the first cell type, and is different from the calculated cell quantity measure of the first cell type (see i.e., the use of a compensation coefficient in C2/L11-30 for example). 
8. The method of claim 6, wherein the determined population of the first cell type is greater than zero (see i.e., “Nf is the predicted number [...] approximately 1 [...]”, C10/L48-64). 
15. The method of claim 6, further comprising calculating a cell quantity measure of the second cell type in the sample using the ratio and the population of the second cell type (see C18/L63-C19/L51, C23/L18-C24/L29 for example). 
The “wherein” clauses of claims 4 & 11 are directed to the results obtainable from adjusting the hematology cell counter, and the outcome is dependent on various parameters, such as the state of the cells, hematology cell counter, etc.  The “wherein” clause that merely states the result of the limitations in the claim and therefore, adds nothing to the patentability or substance of the claim. Therefore, this phrase does not limit the claim. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1010 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001).  However, it would appear Yamazaki et al. teach the limitations in C18/L63-C19/L51, C23/L18-C24/L29; i.e., number of particles photographed, see also C12/L38-56 & Fig. 8 for example.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US 5880835) in view of Chupp et al. (US 5812419).
Regarding claim 9, Yamazaki et al. teach: wherein the hematology cell counter comprises a sensor mechanism (e.g., particle detector 35) that detects a second type cell flowing through the cell counter.  However, Yamazaki et al. do not explicitly teach: detecting a change in electrical impedance in response to a second cell type flowing through the cell counter.  
Chupp et al. teach a hematology cell counter (e.g., Impedance Transducer (174) C35/L1+) comprises a sensor mechanism (e.g., electrodes C35/L1-28+) that detects a change in electrical impedance in response to a cell flowing through the cell counter (e.g., RBC, PLT parameters, C35/L26-28, C52/L37-C53/L12+). 
It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  Therefore, a person of ordinary skill would likely to use available sensor mechanism that detects a change in electrical impedance in response to a cell flowing through a cell counter, as taught by Chupp et al. (C35/1-28+).

Claims 14 & 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US 5880835) in view of Kasdan (US 5436978).
Regarding claims 14 & 16, Yamazaki et al. do not explicitly teach the method of claim 1, wherein the determination of the population of the second cell type in the first volume of the sample comprises grouping together cells of the first cell type and cells of the second cell type.
Kasdan teaches grouping together cells of different cell types (see C5/L14-18 for example). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Yamazaki et al. with the grouping as taught by Kasdan to differentiate cells (Kasdan C5/L14-34+).

Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive.
Claim objections 01/13/2022 have been withdrawn.
35 USC § 112 rejections have been revised as set forth above.  Examiner suggests clearly recite method steps the applicant is trying to claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “In Yamazaki, the particle counter counts all particles but the image analysis cannot image all the particles”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the Applicant’s argument that “Equation 7 uses only particles from the same shape class (e.g., Pij,). The equation does not use another shape class other than j to calculate Cj. As a result, Yamazaki does not describe or suggest "...calculating a cell quantity measure of the first cell type in the sample using the ratio and the population of the second cell type." Further, the ratio in Yamazaki is not the "...ratio of the first number of the first cell type to the second number of the second cell type..." recited in claim 1. [...] the ratio in Yamazaki is not of one type of cell to another type of cell”, Examiner notes that the claim does not require the first cell type is different than the second cell type.  Therefore, the claim is sufficiently broad to have properly read on Yamazaki et al.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798